Citation Nr: 1506492	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  12-31 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a disability rating for posttraumatic stress disorder (PTSD) in excess of 10 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1970 to August 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Veteran testified via video conference at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's Virtual claims file.

In adjudicating this appeal, the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's most recent VA psychiatric examination was in August 2010.  At his February 2013 Board hearing, the Veteran testified that his service-connected PTSD had worsened.  Specifically, he stated that since the August 2010 examination, his panic attacks had increased from once or twice per month to three times per week, and that his depression has gotten worse.  The Veteran also testified that he began going through the house to check locks on windows and doors.  That behavior was not noted by the August 2010 VA examiner.  As such, a new examination should be provided.  VAOPGCPREC 11-95 (1995).

Also, the most recent VA outpatient records are dated in 2010 and were obtained by the RO in conjunction with the 2010 rating decision granting service connection for PTSD.  The Veteran testified that he continues to receive VA treatment, so these records must be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's medical records from the Pittsburgh VAMC for treatment from 2010 to the present.

2. Schedule the Veteran for a VA examination to determine the level of severity of the Veteran's service-connected PTSD.

3.  Then, readjudicate the claim on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




